Citation Nr: 0022863	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  94-21 836A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1959 to May 1962.  

The Board of Veterans' Appeals (Board) denied service 
connection for a psychiatric disorder in a June 1972 
decision.  In a July 1989 rating decision the RO found that 
no new and material evidence had been submitted in regard to 
this issue.  The veteran was informed of this decision by 
letter, dated in July 1989.  Since the veteran did not file a 
timely notice of disagreement from this rating action, it 
subsequently became final.  

This matter now comes before the Board on appeal from a July 
1993 rating decision by the RO that denied service connection 
for a respiratory disorder and found that no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for a psychiatric disorder.  In November 
1994 the veteran appeared and gave testimony at an RO hearing 
before a hearing officer.  A transcript of this hearing is of 
record.  

The Board remanded this case to the RO in April 2000 for 
further development which included consideration of the 
veteran's application to reopen his claim for service 
connection in accordance with the decision of the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (1998), and for consideration by the RO 
of recently submitted evidence which had not been reviewed at 
the RO.  In this remand, the Board's concern was for the due 
process rights of the veteran and no determination was made 
regarding the well groundedness of the veteran's claim for 
service connection for a respiratory disorder.  


FINDINGS OF FACT

1. The RO denied service connection for a psychiatric 
disorder in an unappealed rating decision of July 1989.  

2. Some of the evidence submitted since the unappealed July 
1989 RO rating action and in conjunction with the 
veteran's June 1993 application to reopen his claim for 
service connection for a psychiatric disorder is new 
because it was not previously of record.  

3. The evidence submitted since the unappealed July 1989 
rating board action is not material since it does not 
demonstrate the presence of a psychiatric disorder in 
service, or a psychosis within one year following service, 
so it need not be considered in order to fairly decide the 
merits of the veteran's claim for service connection for a 
psychiatric disorder.  

4. The veteran's claim for service connection for a 
respiratory disorder is not plausible.  


CONCLUSIONS OF LAW

1. The July 1989 rating decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.104(a), 20.302, 
20.1103 (1999).

2. The additional evidence received subsequent to the July 
1989 decision denying service connection for a psychiatric 
disorder is not new and material; the veteran's claim for 
service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. §§ 5108 (West 1991 & Supp 2000); 
38 C.F.R. § 3.156(a) (1999).  

3. The veteran's claim for service connection for a 
respiratory disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Whether New and Material Evidence Has Been Submitted to 
Reopen a Claim For Service Connection For a Psychiatric 
Disorder.  

The evidence which was of record at the time of the July 1989 
rating board action denying service connection for a 
psychiatric disorder may be briefly summarized.  The 
veteran's service medical records, including his March 1962 
examination prior to service discharge, are completely 
negative for any complaints, findings, or diagnosis 
indicative of a psychiatric disorder.  

The veteran was hospitalized by the VA from October to 
December 1967 due to guilt feelings and tension.  Suspicion 
and hallucinations were reported and the veteran gave a 
history of having difficulty adjusting to various jobs.  The 
discharge diagnosis was schizophrenic reaction, paranoid 
type.  

In a March 1968 statement, R. R. Rudolph, M.D., stated that 
he had seen the veteran on 4 occasions in April 1967.  He 
said that the veteran, at that time, had given a history of 
anxiety and panic reaction since January 1967, when the 
veteran was in a training course for a private employer.  The 
doctor said that his diagnosis at the time was anxiety 
reaction, but in retrospect, the diagnosis should have been 
paranoid schizophrenia.  

On a VA psychiatric examination in June 1968, the veteran 
complained of a nervous condition which had prevented him 
from maintaining steady employment since service discharge.  
He stated that he had worked on "secret stuff" during 
service and began thinking that he would be arrested for 
releasing information.  He reported a two-year history of 
feeling that people had been looking at him and talking about 
him.  The diagnosis was paranoid type schizophrenia.  

Statement from a college professor and acquaintances of the 
veteran indicated that the veteran underperformed in class 
during 1962-1963 and demonstrated unusual behavior following 
his discharge from service.  

During a hearing in April 1972 the veteran said that he 
developed a fear of being investigated during military 
service, but did not seek treatment at that time because the 
problem did not seem severe enough to merit treatment at that 
time, and because he feared it might result in action being 
taken against him.  

VA records reflect numerous hospitalizations during the 1980s 
for the treatment of schizophrenia.  After a VA 
hospitalization in May and June 1989, the diagnoses on Axis I 
included paranoid schizophrenia.  The diagnosis on Axis II 
was mixed personality disorder.  

The evidence which has been added to the record subsequent to 
the July 1989 rating action denying service connection for a 
psychiatric disorder includes VA clinical records documenting 
outpatient treatment and numerous hospitalizations during the 
1990s for psychiatric symptoms generally diagnosed as due to 
chronic paranoid schizophrenia or chronic undifferentiated 
schizophrenia.  A diagnosis of dependent personality disorder 
was also rendered.  

During a hearing at the RO in November 1994, the veteran said 
that he became nervous during service because he was handling 
sensitive information and feared getting in trouble if he 
inadvertently made some information public.  He also said 
that he did not seek treatment for any nervous symptoms 
during service.  The veteran indicated that he first sought 
treatment for psychiatric symptoms about five years after his 
discharge from service.  At that time he was told that he was 
suffering from exhaustion.  The veteran believed that his 
nervous condition was aggravated during service.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, once a denial of a claim for service 
connection becomes final, it cannot be subsequently reopened 
unless new and material evidence has been presented.  The 
Board must perform a two-step analysis when the veteran seeks 
to reopen a claim based on new and material evidence.  First, 
the Board must determine whether the evidence is "new and 
material".  Second, if the Board determines that the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in the 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 144 (1991).  

New evidence is evidence that is not merely cumulative of 
other evidence of record.  Material evidence is that which is 
relevant to the issue at hand and which, assuming its 
credibility, must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1999).  For 
purposes of determining whether a claim should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  
Service connection may be granted for a psychosis if it 
manifested to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Service connection may be granted for disease 
diagnosed after service providing the evidence establishes 
that it was incurred during service.  38 C.F.R. § 3.303(d) 
(1999).  

The basis for the previous denials of service connection for 
a psychiatric disorder by the Board and the RO was, 
essentially, that a psychiatric disorder was not shown during 
service and a psychosis was not shown during the first year 
following the veteran's service discharge.  

The veteran gave testimony at a hearing at the RO in 1994 to 
the effect that he began having nervous symptoms during 
service because of concerns relating to his job which 
involved handling classified information, but did not seek 
medical treatment until several years after service.  Such 
evidence is not new because it essentially repeats 
information provided by the veteran during a 1972 Board 
hearing.  As such, this testimony is therefore cumulative of 
evidence previously of record.  The recent record also 
includes clinical records documenting considerable treatment 
and numerous periods of hospitalization for schizophrenia 
during the 1990s.  Such evidence is new because it was not 
previously of record and is not cumulative of evidence in the 
claims file at the time of the 1989 rating action which last 
denied service connection for a psychiatric disorder.  
However, since the recently received medical evidence does 
not demonstrate the existence of an acquired psychiatric 
disorder during service or the existence of a psychosis 
within one year following service discharge, this new 
clinical evidence is not material and need not be considered 
in order to fairly decide the merits of the veteran's claim 
for service connection for a psychiatric disorder.  

Since new and material evidence to reopen the veteran's claim 
for service connection has not been received, service 
connection for a psychiatric disorder remains denied.  

II.  Service Connection For a Respiratory Disorder.  

On the veteran's January 1959 examination prior to service 
entrance, his lungs and chest were evaluated as normal.  
Review of the veteran's service medical records indicates 
that the veteran was seen in February 1959 with complaints of 
coughing and a sore throat of one day's duration.  The 
impression was upper respiratory infection.  He was seen in 
June 1961 with cold symptoms, including a cough.  On 
evaluation, his chest was clear.  The impressions included 
viral syndrome.  On examination prior to service discharge in 
March 1962, the veteran's lungs and chest were evaluated as 
normal.  

On VA medical examination in June 1968, the veteran's 
respiratory system was evaluated as normal.  

During a VA hospitalization in March 1994 for the treatment 
of schizophrenia, the discharge diagnoses included chronic 
obstructive pulmonary disease.  Summaries of several 
subsequent VA hospitalizations also reveal discharge 
diagnoses which include chronic obstructive pulmonary 
disease.  

During a hearing at the RO in November 1994, the veteran 
indicated that he had been treated for respiratory illnesses 
during service, but could remember no details except that he 
had a problem with coughing while in the military.  He 
believed that he had a respiratory problem in 1967 when he 
sought treatment from the VA for psychiatric symptoms.  He 
did not have any treatment for respiratory symptoms prior to 
that time.  

During VA outpatient treatment in March 1995 for possible 
tuberculosis, it was reported that the veteran had a nodule 
on the apex of his right lung.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1131 (West 1991 & Supp. 2000).  
Service connection may be granted for disease diagnosed after 
service providing the evidence establishes that it was 
incurred during service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question in regard to the veteran's claim for 
service connection for a respiratory disorder is whether he 
has met his burden of submitting evidence of a well-grounded 
(i.e. plausible) claim.  If not, the claim must fail and 
there is no duty to assist the veteran in its further 
development.  38 U.S.C.A.§ 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board finds 
that the veteran's claim for service connection for a 
respiratory disorder is not well grounded.  

According to decision by the Court, a well-grounded claim 
requires competent medical evidence of a current disability 
(a medical diagnosis) of incurrence or aggravation of a 
disease or injury during service (lay or medical evidence) 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995)  

The evidence indicates that the veteran currently has a 
diagnosis of chronic obstructive pulmonary disease and thus 
meets the first requirement for a well grounded claim for 
service connection for a respiratory disorder under the 
Courts criteria in Caluza.  The veteran has asserted at a 
recent hearing that he had a respiratory disorder during 
service and he is competent to so state. Moreover, this 
testimony is substantiated by service medical records showing 
treatment for respiratory symptoms while the veteran was on 
active duty.  Thus the second criteria for a well grounded 
claim for service connection for a respiratory disorder under 
the Court's holding in Caluza has also been met.  However, 
the third requirement for a well grounded claim for service 
connection for a respiratory disorder in the Court's 
decision's in Caluza has not been met since the record does 
not contain any competent medical evidence of a connection 
between the veteran's current respiratory disorder and 
service.  The veteran may believe that his currently 
diagnosed chronic obstructive pulmonary disease is related to 
service, but he is a layman (i.e. a person without medical 
training and expertise).  He is therefore not competent to 
render a medical opinion regarding the etiology of his 
current respiratory disorder.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Without competent evidence 
demonstrating a relationship between the veteran's current 
respiratory disorder and service, his claim for service 
connection for a respiratory disorder is not well grounded 
and must be denied.  

ORDER

New and material evidence to reopen the veteran's claim for 
service connection for a psychiatric disorder not having been 
submitted his application to reopen his claim for service 
connection for this disability is denied.  

Service connection for a respiratory disorder is denied.  


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 

